Nadeau, J.,
concurring specially. I agree with the well-reasoned opinion of the majority that private prosecutions of criminal offenses, punishable by imprisonment, are not permitted in this State. I am writing specially because I believe the court should address, now, the question transferred by the district court: what class of criminal actions may be instituted and prosecuted by private citizens without authorization from a prosecuting attorney? I believe the answer is: no class may be so prosecuted.
The United States Supreme Court has said, “ [A] private citizen lacks a judicially cognizable interest in the prosecution ... of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). The criminal laws are not intended to redress private wrongs, but rather to protect the public from wrongs committed against the State. Cf. Duval v. Duval, 114 N.H. 422, 425 (1974). The New Hampshire Constitution provides that all indictments, presentments and informations must end with the words “against the peace and dignity of the State.” N.H. CONST. pt. II, art. 88. As a matter of *264policy and practice, this acknowledgment of public purpose is recognized in the district courts as well, where criminal complaints, as the one in this case, are brought “against the peace and dignity of the State.”
There is no statutory or constitutional authority for private prosecutions. It may be a quirk of history that, despite the public nature of the criminal justice system, the common law of this State has not precluded a private citizen from instituting and prosecuting certain criminal complaints. See State (Haas Complainant) v. Rollins, 129 N.H. 684, 685 (1987). Justification for such prosecutions, however, if it ever existed, does not exist today. We no longer have justice of the peace courts, nor do we engage in punishment by whipping, or by setting in the stocks.
The power to enforce the criminal laws of the State, generally, is entrusted by statute to the attorney general and to the county attorneys. See RSA 7:6 (Supp. 2001). The absence of a statutory prohibition against private enforcement of the criminal law is not justification to permit the practice, today. State and local officials have established, and maintain, an efficient, well-organized, publicly-controlled 'system for the prosecution of the crimes and offenses against the State.
Although public prosecutors have the power to nol pros any private complaint, see State v. Gratta, 101 N.H. 87, 88 (1957), private criminal prosecutions permit citizens to abuse the justice system for the simple purpose of harassing another. Early in our history private criminal prosecutions were recognized as generally motivated by little more than personal satisfaction. See Waldron v. Tuttle, 4 N.H. 149, 151 (1827). “They are often commenced in very doubtful cases and for the most trivial offences and are not unfrequently found to originate in private quarrels and to be carried on to vex and harrass an opponent.” Id.
Whether, when, and the extent to which the prosecutorial power of the government will be arrayed against a defendant should not lie in the hands of a private individual. There is too much opportunity for abuse and too little motivation for detachment.
I believe the majority opinion makes the case that private prosecutions, today, are repugnant to the rights and liberties contained in our constitution. Therefore, I believe it is in the interest of judicial efficiency for us to address the issue now. Remanding is likely to invite private prosecution of a complaint for a class B misdemeanor in this case, or other cases, presenting to the district court the very question it asks us to answer here.